Citation Nr: 1411395	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  07-15 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a disability of the left foot, to include plantar fasciitis and a calcaneal spur of the left heel, claimed as secondary to service-connected plantar fasciitis of the right foot.

2. Entitlement to service connection for residuals of stress fractures of the bilateral legs.

3. Entitlement to an initial compensable evaluation for plantar fasciitis of the right foot.

4. Entitlement to an initial compensable evaluation for a right ankle disability prior to February 13, 2012, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1970 to November 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado

The Veteran's representative has asserted entitlement to service connection for a bilateral lower extremity disability as secondary to his now service-connected low back disability.  See April 2013 Post-Remand Brief.  This new claim has not yet been considered by the RO in the first instance and is therefore not within the Board's jurisdiction.  As such, this issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following recertification of the appeal to the Board, the Veteran's claims continued to be developed by the Agency of Original Jurisdiction.  For instance, the Veteran was provided a VA examination in June 2013 which addressed his claims of service connection for residuals of bilateral leg stress fractures and increased evaluations for right ankle and right foot (plantar fasciitis) disabilities.  It is unclear whether there is additional evidentiary development that has not yet been associated with either the paper or virtual claims file.  In any event, given this additional evidence, the Veteran's claims must be remanded for readjudication and the issuance of a supplemental statement of the case (SSOC).

In addition, the Veteran's claim of service connection for a left foot disability must be remanded for an additional VA examination.  In a February 2012 VA examination, the VA examiner determined the Veteran's left foot was normal on examination, and rendered a negative etiological opinion based on no current disability.  However, the Board notes that radiological testing conducted in conjunction with a June 2004 VA examination notes a moderate calcaneal heel spur of the left foot.  Regardless of whether this condition has since resolved, the Veteran has established a "current disability" for the purposes of service connection.  See generally McClain v. Nicholson, 21 Vet. App. 319 (2007) (a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  Therefore, the Board must obtain an etiological opinion with respect to the Veteran's diagnosed left foot disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any development conducted since the November 2012 SSOC related to the issues on appeal, including any VA treatment records or VA examinations conducted and any temporary claims file created and located at the RO.  If no such additional development exists, a memorandum to this effect must be associated with the claims file.

2. Schedule the Veteran for the appropriate VA examination to address the etiology of any current left foot disability, to include plantar fasciitis and calcaneal heel spur.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination, and the examination report should reflect that such a review was accomplished.  The examiner is requested to provide an opinion as to the following:

a. whether any current left foot disability is at least as likely as not (probability of at least 50 percent) etiologically related to the Veteran's period of active service.

b. if (a) is answered in the negative, whether any current left foot disability is at least as likely as not (probability of at least 50 percent) proximately due to (caused by) or has been aggravated (chronically worsened beyond normal progression) a service-connected disability, to include plantar fasciitis of the right foot.  The examiner is notified that an opinion of "caused by" or "related to" is insufficient to encompass the question of aggravation.

For the purpose of this examination, a current left foot disability is conceded (see June 2004 VA examination).  The examiner must provide a complete rationale for all opinions expressed.  

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.
      
      The examiner should provide a complete rationale for any opinion given without resorting to speculation.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


